UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1066


JULIE A. GASKINS,

                Plaintiff - Appellant,

          v.

OMOTAYO ABIODUN, Principal, Garrett Heights Elementary
Middle School; BALTIMORE CITY PUBLIC SCHOOLS; BALTIMORE CITY
SCHOOLS BOARD OF SCHOOL COMMISSIONERS; MAYOR & CITY COUNCIL
OF BALTIMORE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:15-cv-02961-JKB)


Submitted:   May 18, 2016                     Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julie A. Gaskins, Appellant Pro Se. Tamal Ajani Banton, Darnell
Lamar Henderson, BALTIMORE CITY PUBLIC SCHOOLS, Baltimore,
Maryland; Robert D. Anbinder, BALTIMORE CITY LAW DEPARTMENT,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Julie A. Gaskins appeals the district court’s order denying

relief in her civil action.       We have reviewed the record and

find   no   reversible   error.   Accordingly,    we   affirm   for   the

reasons stated by the district court.      Gaskins v. Abiodun, No.

1:15-cv-02961-JKB (D. Md. Jan. 15, 2016).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                  2